DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 39-44 and species III, figures 11-14d in the reply filed on 11/8/2022 is acknowledged.
Claims 40 and 41 do not appear to be drawn to the elected species of figures 11-14d, but rather species IV, figures 15-19 as somewhat described on p. 15, lines 16-20 of applicant’s specification. As such, claims 40 and 41 are considered withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 44 both recite “wherein the stanchion repositionably coupled to a handrail of the walkway” which is grammatically confusing to the point of rendering the metes and bounds of the claims indefinite. These claims shall be examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8 of U.S. Patent No. 10,874,888 B2 in view of Kuwahara (US Pat No 5,488,995).
Re claim 39, claim 1 of US Pat No 10,874,888 B2 discloses all of claim 39 but does not teach a counterweight operatively coupled to the stanchion.
However, Kuwahara discloses a boom (Figs. 1 & 2, 9) with a stanchion (8) movable relative to the boom from a stowed fixed position to an operative fixed position and a nozzle (end of 8) where repositioning the stanchion (8) between the stowed fixed position, where the stanchion has a dominant longitudinal dimension in line (Fig. 1, solid lines) with a dominant longitudinal dimension of the boom (9), and the operative fixed position, where the dominant longitudinal dimension of the stanchion (8) is not in line (Fig. 1, dashed lines) with respect to the dominant longitudinal dimension of the boom (9), by using a counterweight operatively coupled to the stanchion (col. 4, lines 18-21).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the stanchion of US Pat No 10,874,888 B2 operatively coupled with a counterweight as taught by Kuwahara to utilize a reaction force for swiveling the nozzle (Kuwahara – col. 4, lines 18-21).
Re claim 42, claim 5 of US Pat No 10,874,888 B2 discloses wherein the stanchion is outboard of a handrail of the walkway both in the stowed fixed position and the operative fixed position.
Re claims 43 & 44, claim 8 of US Pat No 10,874,888 B2 discloses the stanchion repositionably coupled to a handrail of the walkway.
Applicant is advised that should claim 43 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39 and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dewald (US Pat No 3,807,932) in view of Kuwahara (US Pat No 5,488,995).
Re claim 39, Dewald discloses a method of operating a deluge system on a boom (Fig. 1, 20) used to conduct well flaring operations, the boom comprising oil and gas pipework (31/32) and a walkway (27), the deluge system comprising a base unit (Fig. 4, 35), a stanchion (31a), and a nozzle apparatus (40), the method comprising:
the stowed fixed position where the stanchion (31a) has a dominant longitudinal dimension in line with a dominant longitudinal dimension of the boom (20), and the operative fixed position, where the dominant longitudinal dimension of the stanchion (31a) is not in line with respect to the dominant longitudinal dimension of the boom (20);
using the boom for a well-flaring operation by supplying oil or gas through the pipework and generating a heat source while the stanchion is in the operative fixed position (col. 2, lines 19-23); and
directing water through the stanchion and exiting the nozzle apparatus, while the boom is used for the well-flaring operation, to spray a screen of water between the heat source and the stanchion to mitigate heat transfer from the heat source (abstract).
Dewald does not teach wherein the stanchion is moveable relative to the boom from a stowed fixed position to an operative fixed position, repositioning the stanchion between the stowed fixed position, where the stanchion has a dominant longitudinal dimension in line with a dominant longitudinal dimension of the boom, and the operative fixed position, where the dominant longitudinal dimension of the stanchion is not in line with respect to the dominant longitudinal dimension of the boom, by using a counterweight operatively coupled to the stanchion.
However, Kuwahara discloses a boom (Figs. 1 & 2, 9) with a stanchion (8) movable relative to the boom from a stowed fixed position to an operative fixed position and a nozzle (end of 8) where repositioning the stanchion (8) between the stowed fixed position, where the stanchion has a dominant longitudinal dimension in line (Fig. 1, solid lines) with a dominant longitudinal dimension of the boom (9), and the operative fixed position, where the dominant longitudinal dimension of the stanchion (8) is not in line (Fig. 1, dashed lines) with respect to the dominant longitudinal dimension of the boom (9), by using a counterweight operatively coupled to the stanchion (col. 4, lines 18-21).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the stanchion of Dewald movable relative to the boom and operatively coupled with a counterweight as taught by Kuwahara to utilize a reaction force for swiveling the nozzle (Kuwahara – abstract and col. 4, lines 18-21).
Re claim 42, Dewald as modified by Kuwahara shows the stanchion (Kuwahard - 8) is outboard of a handrail (Dewald – 28) of the walkway (Dewald – 27) both in the stowed fixed position and the operative fixed position.
Re claims 43 & 44, Dewald as modified by Kuwahara shows the stanchion (Kuwahara – 8) repositionably coupled to a handrail (Dewald – 28) of the walkway (Dewald – 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752